UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-1100


FRANK J. GARLAND,

                Plaintiff - Appellant,

          v.

ERNEST LEVERING,     c/o   Balto   Stevedore;   DAVID   P.   HARTMAN;
DAVID HARTMAN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cv-00941-RDB)


Submitted:   May 20, 2010                       Decided:     May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank J. Garland, Appellant Pro Se. Michael J. Collins, MICHAEL
J. COLLINS, PC, Highland, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Frank J. Garland appeals the district court’s order

granting   summary   judgment   to   Ernest   Levering   and   David   P.

Hartman on Garland’s claim of race discrimination under Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

2000e, et seq. (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.     Garland v. Levering, No. 1:09-cv-00941-

RDB (D. Md. Jan. 12, 2010).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                AFFIRMED




                                     2